DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed November 17, 2021 has been entered in part.  The amendment to the specification is improper, as it does not comply with MPEP 714 II.B. or 37 C.F.R. § 1.121(b)(1)(i).  The relevant section of MPEP II.B. reads, “...the amendment must unambiguously identify the paragraph to be modified either by paragraph number (see MPEP § 608.01), page and line, or any other unambiguous method...”  Similarly, 37 C.F.R. § 1.121(b)(1)(i) requires, “...Amendments to the specification...must be made by submitting: (i) An instruction, which unambiguously identifies the location, to...replace a paragraph with one or more replacement paragraphs...”.    The amendment does not unambiguously identify the paragraphs to be replaced.  The amendment refers to the paragraphs being replaced by number labels.  However, the specification, as filed, does not utilize labeled paragraphs.  Therefore, the amendment to the specification is not enterable.  
The objection to the drawings is withdrawn in response to the replacement drawings.
The objection to claim 46 due to an informality is withdrawn in response to the amendment to the claims.
With regard the rejection made under 35 U.S.C. § 112(b), the amendment to the claims has corrected the problems noted except one of the problems noted in item a): claim 30, in line 7, still contains the phrase “such as”.
With regard to the rejection made under 35 U.S.C. § 102(a)(1), Applicant’s arguments have been fully considered, but are not persuasive for at least the following reasons.  Applicant argues in essence that Ernst’ disclosure of acquiring movement data using a surface feature (surface texture, protrusions) and taking a series of images and then either directly adjusting the MRI scanner or correcting for the MRI images for the detected motion after taking the MRI images using image processing does not anticipate claim 27 because Ernst does not identify a surface image property such as colour or contrast of a surface feature using the surface image.  The Examiner disagrees.  First, claim 27 does not recite color or contrast as a surface image property, so Ernst need not disclose this for anticipation.  Second, Ernst discloses the claim limitations as follows.   

Claim 27 Limitations
Ernst Disclosure
providing a plurality of depth images of a region of interest of the sample using a volumetric imaging system, the region of interest being below a surface area of interest of the sample, each depth image being associated with a layer or slice of the region of interest and the plurality of depth images together forming a volumetric image of the region of interest
In paragraph [0009], a CT or MRI scanning system is disclosed.  Paragraph [0035] discloses an anatomical landmark or marker on surface of subject as the surface area of interest.  Paragraph [0056], describes slices of image data and slice planes.  Each slice/plane corresponds to a depth image.
providing a surface image of the surface area of interest of the sample
Paragraphs [0064] and [0056] discuss motion/movement data acquired by detectors to generate tracking data.  Paragraph [0039] teaches that the detectors can be cameras which take still images or movies.  
identifying a surface image property of a surface feature of the surface area of interest using the surface image
Paragraphs [0056] and [0064] describe motion/movement data.  Paragraph [0048] teaches that markers can also be used for motion tracking.  Paragraph [0035], teaches that anatomical landmarks, markers, surface texture, a portion of the subject, an indentation or protrusion of the subject can be utilized.  The anatomical landmarks, markers, surface texture, portion of the subject, 

Paragraph [0066] teaches processing the raw image data to remove effects of motion, and then  reconstructing and outputting the corrected images.   Note that texture, for example, is utilized to create a 3D surface model, [0044].  Motion tracking information is calculated based on changes to the surface model, [0044].  Each individual slice is motion-corrected or de-corrected, [0063].  


	For the reasons set forth above, Ernst is considered to anticipate claim 27.  
	Applicant further argues that none of Yu and Liew teach the limitations of claim 27.  As these limitations have been shown above to be anticipated by Ernst, neither Yu nor Liew need disclose them.  

Specification
The disclosure is objected to because of the following informalities:  
	a) The specification appears to utilize the term “B-line scan” (page 8, lines 41-44) as well as the term “B-scan line” (page 9, lines 9-10, and elsewhere) to refer to the same thing.  It appears that all occurrences should utilize the same phrase, perhaps “B-scan line”.  
	b) On page 11, in line 17, “b-layered” should read, “bi-layered”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 30, the phrase "such as" in line 7 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 28, 30, 31, 32, 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20150265220 to Ernst et al. (hereinafter referred to as “Ernst”).
As to claim 27, Ernst discloses a method of volumetric imaging of a sample, the method comprising the steps of:
	providing a plurality of depth images of a region of interest of the sample using a volumetric imaging system ([0009], CT or MRI scanning system) the region of interest being below a surface area of interest of the sample ([0035], anatomical landmark or marker on surface of subject), each depth image being associated with a layer or slice of the region of interest and the plurality of depth images together forming a volumetric image of the region of interest ([0056], slices of image data, slice planes);
	providing a surface image of the surface area of interest of the sample ([0064]; [0056], movement data obtained from detectors; [0039], detectors can be cameras which take still images or movies);
	identifying a surface image property of a surface feature of the surface area of interest using the surface image (Paragraphs [0056] and [0064] describe motion/movement data.  Paragraph [0048] teaches that markers can also be used for motion tracking.  Paragraph [0035], teaches that anatomical landmarks, markers, surface texture, a portion of the subject, an indentation or protrusion of the subject can be utilized.  The anatomical landmarks, markers, surface texture, portion of the subject, indentation or protrusion of the subject that correspond to the claimed surface feature of the surface area of interest.  The movement or motion (e.g., movement of the surface, detected using a surface feature, is being identified) corresponds to the surface image property.) and

As to claim 28, Ernst discloses the method of claim 27, wherein the surface image property is a visible property of a surface portion ([0035], anatomical landmark, feature of the subject, or marker attached to the subject).
As to claim 30, Ernst discloses the method of claim 28, further comprising:
	identifying the visible property of the surface feature ([0044], detect surface texture);
	identifying a portion of at least some of the depth images of the region of interest, the identified portion corresponding to, and/or belonging to the same volume type as, the surface
portion ([0044]);
	associating the identified portion of at least some of the depth images with the surface image property of the surface portion ([0064], position or motion data of the subject; [0044], three-dimensional surface model of subject), such as the colour; and
	processing the plurality of depth images of the region of interest using the surface image property to improve a property ([0066], remove effects of motion), of the depth images of the region of interest.
As to claim 31, Ernst discloses the method of claim 27, wherein the surface image is acquired using a different imaging system to the volumetric imaging system (Fig.1, detectors 102 are different from the MRI scanner).
As to claim 32, Ernst discloses the method of claim 27, comprising displaying the volumetric image with the same volume type having the surface image property ([0063]).
As to claim 35, Ernst discloses the method of claim 27, comprising providing a series of surface images of the surface area of interest during movement of the volumetric imaging system and the surface area of interest relative to each other ([0056]; [0039]).
As to claim 36, Ernst discloses the method of claim 35, wherein the surface image property of the surface feature is a spatial position ([0064]).
As to claim 37, Ernst discloses the method of claim 36, comprising identifying a change in the spatial position of the surface feature of each surface image and processing the plurality of depth images of the region of interest using the identified change of the spatial position to obtain a plurality of depth images of the region that are at least largely corrected for an impact of the movement of the volumetric imaging system and the surface area of the region of interest relative to each other ([0056], slice planes; [0066]).
As to claim 38, Ernst discloses the method of claim 27 comprising:
	moving at least a portion of the volumetric imaging system and the sample relative to each other ([0064]);
	providing a plurality of surface images during movement of the volumetric imaging system and the sample relative to each other ([0064]; [0039]);
	identifying changes in spatial position of the surface features of the surface images and processing the plurality of depth images using the identified changes of the spatial positions to identify corrected spatial positions of the depth images ([0064]); and
	generating at least one volumetric image using the depth images having the corrected spatial positions ([0066], reconstructed corrected images).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ernst in combination with U.S. Patent 9,734,589 to Yu et al. (hereinafter referred to as “Yu”).
As to claim 29, Ernst discloses the method of claim 28, but does not disclose wherein the visible property is a colour of the surface portion.  However, this is well known in the art.  For example, Yu teaches light colored targets (column 65, lines 1-2) and dark colored targets .

Claims 33, 34, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst in combination with the article, “Motion Correction of in vivo Three-dimensional Optical Coherence Tomography of Human Skin Using a Fiducial Marker” by Liew et al. (submitted ty Applicant, hereinafter referred to as “Liew”).  
As to claim 33, Ernst discloses the method of claim 27, but does not disclose wherein the imaging system is an OCT imaging system.  However, OCT imaging systems are well known in the art.  For example, Liew teaches an OCT imaging system (Fig.1; section 2.2).  The OCT system provides the advantage of the ability to assess skin pathologies (Liew: section 1, first paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ernst’s system according to Liew.  
As to claim 34, Ernst discloses the method of claim 28, but does not disclose it is comprising determining a change in attenuation of an optical signal as a function of depth to determine a cross-sectional shape or depth extension of an identified portion.  However, this is well known in the art.  For example, Liew teaches an OCT system (section 2.2),  which provides a cross-sectional shape or depth of the identified portion (section 2.1, 3D OCT scan).  The OCT system provides the advantage of the ability to assess skin pathologies (Liew: section 1, first paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ernst’s system according to Liew.  
As to claim 39, Ernst discloses the method of claim 38, but does not disclose wherein the volumetric imaging system has a scanning range A and wherein the sample and the volumetric scanning system are moved relative to each other such that a region B of the sample is scanned and the region B has a surface extension that is larger than the scanning range A and wherein the at least one volumetric image is an image corresponding to the region B.  However, Liew teaches: volumetric imaging system has a scanning range A (Fig.1(c) and (d), scanning range defined by imaging hole) and wherein the sample and the volumetric scanning system are moved relative to each other (section 1, second paragraph) such that a region B of the sample is scanned and the region B has a surface extension that is larger than the scanning range A (Fig.1(a), the surface of the skin is larger than the hol4) and wherein the at least one volumetric image is an image corresponding to the region B (section 2.3).  Liew’s OCT system provides the advantage of the ability to assess skin pathologies (Liew: section 1, first paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Ernst’s system according to Liew.  

Allowable Subject Matter
Claims 40, 41 and 43-46 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665